[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this case, the Commissioner of Transportation took the property of Irene Shawyer for use as a highway and awarded damages in the amount of $110,000. She is aggrieved by such assessment of damages and claims they are inadequate.
At a hearing on June 22, 1998, both parties presented evidence of value through their appraisers. Shawyer called Alexander F. Standish as her appraiser. He testified orally and by means of his written appraisal that the market value of the property on October 8, 1997 was $129,000. Although the property had a dwelling on it, he appraised it as vacant land because it is in a Highway Interchange Zone (HIZ) rather that RH-20. The zone change occurred on January 18, 1994. He testified that because of the new zoning and the traffic conditions, the highest and best use of the land is for nonresidential development in CT Page 9438 accordance with HIZ regulations. The land adjoining the subject property has been approved for a multi movie theater complex which could use the subject property as an entry way. Standish provided four comparable sales in arising at his total value of $129,000 based upon 23,440 square feet at $5.50 per square foot.
The state presented Steven Hurlbut as its appraiser. He placed a value on the land of $110,000. He based his appraisal on residential properties in the area. He found the highest and best use of the property to be an interim residential use. He also stated that the property has potential commercial appeal when assembled with abutting tracts. He also noticed the plans for a megaplex movie theater along Routes 2 and 49. However, none of his comparables were on Route 2. All were in residential zones and none in an HIZ area.
The court finds that the highest and best use of the land is for nonresidential use, not residential as claimed by Hurlbut. Accordingly, the court finds the value of the property to be $129,000.
Judgment for the defendant Shawyer in the amount of $129,000 plus interests and costs.
D. Michael Hurley, Judge Trial Referee